Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE COUNTY COURT AT LAW NO. 6 OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of December, 2014,
the cause on appeal to revise or reverse the judgment between

JANINE JOYCE CHARBONEAU,                           On Appeal from the County Court at Law
Appellant                                          No. 6, Collin County, Texas
                                                   Trial Court Cause No. 006-80751-2012.
No. 05-13-00340-CR         V.                      Opinion delivered by Justice Evans.
                                                   Justices Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 11th day of March, 2015.




                                                                     LISA MATZ, Clerk